     Case 3:18-cv-02518-DMS-KSC Document 5 Filed 12/10/18 PageID.55 Page 1 of 2




 2
      Anton Ewing                                                     Dec 10 2018
      3077 B Clairemont Drive #372
 3
      San Diego, CA 92117
      (619) 719-9640                                                    s/ ArianaF
 4    anton@antonewing.com
                                                                 NUNCPROTUNC
 5
      Plaintiffs in Pro Per                                           12/7/2018
 6

 7

 8

 9
                  THE UNITED STATES FEDERAL DISTRICT COURT
10
                         SOUTHERN DISTRICT OF CALIFORNIA
11

12

13
      Anton Ewing, an individual,                   Civil Case No. 18-cv-2518-DMS-KSC
14               Plaintiff,
                                                    NOTICE OF SETTLEMENT
15
            VS.
16

17    Corporate Debt Processing, a California
      corporation;
18

19    Ronald Allgower, an individual and
      officer of Corporate Debt Processing;
20

21    Alex Krauss, an individual and senior
22
      manager of Corporate Debt Processing;

23                     Defendants.
24
                                                )
25
            May it please the Court, Plaintiff Anton Ewing (herein "Plaintiff' or

      "Ewing"), have reached a settlement and are only awaiting signatures on the

      written agreement negotiated with California attorney Sheri Guerami, Esq, on

                              PLAINTIFF' S NOTICE OF SETTLEMENT - 1
                                                                                        18CV2518
     Case 3:18-cv-02518-DMS-KSC Document 5 Filed 12/10/18 PageID.56 Page 2 of 2



      behalf of all defendants. A Rule 41 joint dismissal will be filed upon satisfaction
 2
      of all terms and conditions within the next two weeks.
 3

 4    Dated: December 7, 2018
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                              PLAINTIFF'S NOTICE OF SETTLEMENT- 2
                                                                                            18CV2518
